FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 12-0595

 SHELTER MUTUAL INSURANCE                        §
 COMPANY                                         §
                                                                                 Dallas County,
 v.                                              §
 DALLAS COUNTY HOSPITAL                          §
                                                                                   5th District.
 DISTRICT D/B/A PARKLAND                         §
 HEALTH & HOSPITAL SYSTEM                        §




                                                                          September 28, 2012

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.




                                       

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, SHELTER MUTUAL INSURANCE COMPANY,
 pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 8th day of November, 2012.


                                                     Blake A. Hawthorne, Clerk

                                                     By Kathy Sandoval, Deputy Clerk
                                                                        FILE COPY




                          The Fifth Court of Appeals

                                    Dallas, Texas


Supreme Court No.        12-0595

Court of Appeals No.     05-11-00488-CV



      Please note Rule 18.5 TEX. R. APP. P.: If the Supreme Court declines to
grant review, any unpaid Supreme Court costs must be included in the court
of appeals’ mandate. If any fees remain outstanding in the above case, a fee
list will accompany this receipt.
      Certified Copy of order in the above case received in the ________ Court of
Appeals on ________________________.



      By _______________________________
         Deputy Clerk